Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
First, the numbering of newly submitted claims 9-11 is improper, as claims 9-11 previously existed and have since been withdrawn.  Therefore, the new claims should be 12-14, with 1-11 being canceled. 
  Second, and more importantly, these new claims are directed towards a non-elected invention, e.g. group III: surgical method, (as detailed in the restriction mailed 3/11/2021 and in applicant's subsequent response on 5/11/2021).  Specifically, applicant elected the device (WITHOUT TRAVERSE), however the newly submitted claims are directed towards a surgical method.  It is emphasized that current claim 9 is equivalent to previous claim 11 (and therefore is restricted/withdrawn for the exact reasons previously pointed out in the restriction requirement).  Further regarding current claims 10-11, even if the current method recited is not the exact same exact method as identified in the restriction, it is restrictable for the same/similar reasons under original presentation, i.e. product and process of use (groups I and III, as detailed on page 3 of the restriction).  Therefore, all current claims are withdrawn from consideration as being directed towards a non-elected invention (surgical method: group III) which leaves no claims pending examination and therefore results in a non-responsive amendment.  
If it is applicant's intention to have the surgical method claims examined, applicant must file a continuation application, as applicant has already 1. Elected the device without traverse and 2. Received an action on the merits related to the elected device. 

Time for Response
The reply filed on 12/18/2021 is not responsive to the prior Office action because of the reasons pointed out above. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792